Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  152165-6                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                   SC: 152165-6                                      Justices
  In re JEZOWSKI, Minors.                                          COA: 325112; 325116
                                                                   Arenac CC Family Division:
                                                                   12-012047-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the July 21, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2015
         s0908
                                                                              Clerk